Citation Nr: 1747071	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-24 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1969 to September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This matter was most recently remanded by the Board in August 2016 for additional development, including to afford the Veteran the opportunity to identify or submit relevant private treatment records and to afford the Veteran a current VA examination.  Thereafter, the Veteran did not respond to an August 2016 notification letter to authorize VA to obtain private treatment records on his behalf, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); and he was subsequently afforded a VA examination in April 2017.  As such, the Board finds that the previously requested development has been completed to the extent possible and the matter is properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD was manifested by psychiatric symptoms which are most nearly approximated by occupational and social impairment with deficiencies in most areas, without total occupational or social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Initial Rating - PTSD  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board has considered the Veteran's initial rating claim from the assigned effective date, which he has not appealed.  

The Veteran's service-connected PTSD is currently rated as 70 percent disabling from May 1, 2007, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under the applicable rating criteria, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  
One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Following a review of the relevant evidence of record from May 1, 2007, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for the entire period on appeal.  

In order to warrant an increased 100 percent disability rating for the rating period, there must be total occupational and social impairment, or approximation of such impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  

Notably, upon VA examination in August 2007, the Veteran reported that he had been working full-time as a locksmith since 2004 and that he was generally able to work effectively, although he described periods of fatigue and occasional interpersonal conflicts dealing with customers; the examiner noted that he likely worked as a means of distracting himself from intrusive thoughts and memories of Vietnam.  Upon mental status examination, the Veteran appeared ill groomed, open, and cooperative, without impairment in communication, thought content, or thought process, and normal abstract reasoning, concentration, and memory.  The Veteran denied any suicidal ideation or risk of self-harm.  The examiner diagnosed PTSD with a current GAF score of 50.  

Upon subsequent VA examination in May 2013, the VA examiner diagnosed PTSD with a current GAF score of 60 and concluded that the Veteran's PTSD symptoms, including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and survivor's guilt, resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The VA examiner noted that the Veteran was considering retirement and selling his locksmith practice, but he stated that the Veteran's PTSD did not result in occupational impairment or render him incapable from securing or sustaining substantially gainful employment.  

Most recently, upon VA examination in April 2017, the VA examiner concluded that the Veteran's reported PTSD symptoms, including chronic sleep impairment, night sweats, sensitivity to sounds of explosions and sirens, and survivor's guilt were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he continued to own his locksmith business and noted that he experienced diminished symptoms and relief due to his religious faith and ongoing mental health therapy, which he attended once per month.  Upon mental status examination, the Veteran displayed excellent grooming and hygiene, with articulate and logical speech, cooperative and polite demeanor, without evidence psychotic symptoms; the examiner concluded that the Veteran did not appear to pose any threat of danger or injury to himself or others. 

Significantly, none of the objective VA examinations of record, as discussed above, warrant an increased 100 percent disability rating, as they do not document total occupational and social impairment, or approximation of such impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  

The Board has also carefully considered the Veteran's private treatment records throughout the appeal period from May 2007 to the present.  Notably, upon repeated mental status examinations at his monthly therapy sessions, the Veteran has consistently displayed a cooperative demeanor with appropriate grooming and hygiene, and normal psychomotor activity, intelligence, insight, and judgment, without suicidal or homicidal ideation.  Such findings are inconsistent with the private psychologist's opinion that the Veteran's PTSD symptoms warrant an increased 100 percent disability rating; moreover, such an opinion is of little probative value, as it is unsupported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, while his private psychologist consistently noted the Veteran's emotional distance from his wife, the Board cannot equate this with total social impairment, as the Veteran has nevertheless maintained his marriage and even reported taking regular vacations with his wife to visit their relatives.  Moreover, VA treatment records from July 2013 document that the Veteran was doing "just fine" due to therapy, his Christian faith, and loving friends and family.  While the private psychologist noted at several visits that the Veteran had been trying to sell his locksmith business for a couple of years because it was too stressful for him, the Board notes that the Veteran nevertheless maintained the ability to work; indeed, he continued to maintain his locksmith business as recently as the April 2017 VA examination.  Based upon this, the Board finds that he has not displayed total occupational impairment.  

The Board has also considered that the Veteran's assigned GAF scores during the appeal period, ranging from 38 to 60, indicate symptoms ranging from some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood; to moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning.  See Carpenter, 8 Vet. App. at 242-44.  Notably, the lower GAF scores were assigned by the Veteran's private psychologist; indeed, his GAF score at his monthly treatment sessions was consistently 40.  However, it is significant that his monthly treatment records do not document consistent symptoms approximating impairment in reality testing or communication, or any serious impairment in work, judgment, or thinking.  

Moreover, the Board notes that the American Psychiatric Association (APA) Diagnostic and Statistical Manual for Mental Disorders, 5th edition (DSM-5), effective for VA rating purposes as of August 2014, does not utilize the GAF score.  The American Psychiatric Association had determined that the GAF score had limited usefulness in the assessment of the level of mental health disability and therefore it was removed from DSM-5; noted problems included lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  See 79 Fed. Reg. 45,093, 45,097 (Aug. 4, 2014).  As such, the low GAF scores assigned by the Veteran's private psychologist are of limited probative value, especially when considered in the context of the additional evidence of record.  For example, the May 2013 VA examiner noted his disagreement with the lower GAF scores assigned by the Veteran's private psychologist; he considered them to be an underestimation as there was no evidence of impairment in reality testing or communication, or major impairment in several areas.  

Finally, the Board has considered the Veteran's lay statements, which are probative insofar as they report observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, the Veteran's lay statements regarding the overall functional impact of his PTSD are less probative than the objective evidence of record, discussed above, which does not document that his symptoms more closely approximate total occupational and social impairment.  Indeed, within his VA Form 9 substantive appeal, the Veteran asserted that a 100 percent disability rating was warranted because he continued to work, as his symptoms would not allow him to remain idle.  The Board is mindful of the Veteran's overall disability picture, including his continued work as a locksmith, which allowed him to work primarily alone and at his own pace.  The fact remains that the Veteran's PTSD symptoms have not totally precluded employment; therefore, they do not result in total occupational impairment for any period on appeal.  

In conclusion, the Board finds that the Veteran's PTSD symptoms for the entire appeal period are most closely approximated by the assigned 70 percent disability rating, and that an increased disability rating in excess of 70 percent is not warranted.  Vazquez-Claudio, supra.  As such, the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 70 percent for PTSD is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


